EXHIBIT 10.6

EXECUTION COPY

 

--------------------------------------------------------------------------------

SERVICING AGREEMENT

AMONG

NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION,

THE BANK OF NEW YORK

AS INDENTURE TRUSTEE,

NAVISTAR FINANCIAL 2006-BOA OWNER TRUST,

AS ISSUER

AND

NAVISTAR FINANCIAL CORPORATION,

AS SERVICER

DATED AS OF FEBRUARY 27, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS    1     SECTION 1.01    Certain Defined
Terms    1 ARTICLE II ADMINISTRATION AND SERVICING OF RECEIVABLES    2
    SECTION 2.01    Duties of the Servicer    2     SECTION 2.02   
Establishment of Accounts    3     SECTION 2.03    Collection of Receivables
Payments    6     SECTION 2.04    Realization Upon Liquidating Receivables    6
    SECTION 2.05    Maintenance of Insurance Policies    7     SECTION 2.06   
Maintenance of Security Interests in Vehicles    7     SECTION 2.07    Covenants
of the Servicer    7     SECTION 2.08    Purchase of Receivables Upon Breach of
Covenant    8     SECTION 2.09    Servicing Fee    8     SECTION 2.10   
Servicer Expenses    8     SECTION 2.11    Deposits to Collection Account    9
    SECTION 2.12    Collections    9     SECTION 2.13    Application of
Collections    9     SECTION 2.14    Monthly Advances    10     SECTION 2.15   
Additional Deposits    10     SECTION 2.16    Net Deposits    10     SECTION
2.17    Servicer’s Certificate    11 ARTICLE III STATEMENTS AND REPORTS    11
    SECTION 3.01    Annual Statement as to Compliance; Notice of Servicer
Default; Tax Reports    11     SECTION 3.02    Annual Accountants’ Report    12
    SECTION 3.03    Access to Certain Documentation and Information Regarding
Receivables    12     SECTION 3.04    Maintenance of Composite Schedule of
Receivables    13     SECTION 3.05    Amendments to Composite Schedule of
Receivables    13     SECTION 3.06    Maintenance of Systems and Receivables
List    13 ARTICLE IV THE CUSTODIAN    14     SECTION 4.01    Custody of
Receivable Files    14     SECTION 4.02    Duties of Servicer as Custodian    14
    SECTION 4.03    Custodian’s Indemnification    15     SECTION 4.04   
Effective Period and Termination    15 ARTICLE V REPRESENTATIONS AND WARRANTIES
OF THE SERVICER    16     SECTION 5.01    Representations and Warranties of the
Servicer    16 ARTICLE VI THE SERVICER    17     SECTION 6.01    Merger or
Consolidation of, or Assumption of the Obligations of, the Servicer    17

 

- i -



--------------------------------------------------------------------------------

    SECTION 6.02    Limitation on Liability of Servicer and Others    17
    SECTION 6.03    Delegation of Duties    18     SECTION 6.04    Servicer not
to Resign    18     SECTION 6.05    Servicer Indemnification of the Indenture
Trustee and the Owner Trustee    18     SECTION 6.06    Backup Servicer    20
ARTICLE VII DEFAULT    20     SECTION 7.01    Servicer Defaults    20
    SECTION 7.02    Consequences of a Servicer Default    20     SECTION 7.03   
Indenture Trustee to Act; Appointment of Successor    21     SECTION 7.04   
Notification to Securityholders    22     SECTION 7.05    Repayment of Advances
   22     SECTION 7.06    Waiver of Past Defaults    22 ARTICLE VIII
MISCELLANEOUS    22     SECTION 8.01    Amendment    22     SECTION 8.02   
Termination    22     SECTION 8.03    Notices    23     SECTION 8.04   
Governing Law    23     SECTION 8.05    Severability    23     SECTION 8.06   
Assignment    23     SECTION 8.07    Successors and Assigns    23     SECTION
8.08    Counterparts    23     SECTION 8.09    Headings and Cross-References   
24     SECTION 8.10    No Petition Covenants    24     SECTION 8.11   
Limitation of Liability of the Trustees.    24

APPENDICES

Appendix A - Minimum Servicing Standards

 

- ii -



--------------------------------------------------------------------------------

SERVICING AGREEMENT

SERVICING AGREEMENT, dated as of February 27, 2006 (as it may be further
amended, supplemented or modified, this “Agreement”), among Navistar Financial
Retail Receivables Corporation, a Delaware corporation (“NFRRC”), Navistar
Financial 2006-BOA Owner Trust, a Delaware statutory trust (the “Issuer”),
Navistar Financial Corporation, a Delaware corporation (hereinafter, together
with its successors and assigns, “NFC” or, in its capacity as servicer
hereunder, the “Servicer”), and The Bank of New York, a New York banking
corporation, acting in its capacity as Indenture Trustee pursuant to the
Indenture (the “Indenture Trustee”).

R E C I T A L S:

WHEREAS, NFRRC and NFC are parties to the Purchase Agreement, pursuant to which
NFRRC will purchase Retail Notes and the Related Security with respect thereto
from NFC;

WHEREAS, the Issuer will issue Notes pursuant to the Indenture between the
Issuer and The Bank of New York, a New York banking corporation, as indenture
trustee (the “Indenture Trustee”), and exchange the Notes and the Certificates
for certain Retail Notes and the Related Security with respect thereto from
NFRRC pursuant to the Pooling Agreement;

WHEREAS, the Servicer desires to perform the servicing obligations set forth
herein relating to the Retail Notes owned by the Issuer for and in consideration
of the fees and other benefits set forth in this Agreement; and

WHEREAS, the parties wish to set forth the terms and conditions upon which the
Receivables are to be serviced by the Servicer.

NOW, THEREFORE, in consideration of the foregoing, the other good and valuable
consideration and the mutual terms and covenants contained herein, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Certain Defined Terms. Capitalized terms used in the above recitals
and in this Agreement shall have the respective meanings assigned them in
Appendix A to the Pooling Agreement dated as of the date hereof between the
Issuer and NFRRC, unless otherwise defined herein. The rules of construction set
forth in Part II of Appendix A to the Pooling Agreement shall be applicable to
this Agreement.



--------------------------------------------------------------------------------

ARTICLE II

ADMINISTRATION AND SERVICING OF RECEIVABLES

SECTION 2.01 Duties of the Servicer. The Servicer is hereby appointed and
authorized to act as agent for the Owner with respect to servicing the
Receivables and in such capacity shall manage, service, administer and make
collections on the Receivables with reasonable care, using that degree of skill
and attention that the Servicer exercises with respect to comparable medium and
heavy duty truck, truck chassis, bus and trailer receivables that it services
for itself or others. The Servicer hereby accepts such appointment and
authorization and agrees to perform the duties of Servicer with respect to the
Receivables set forth herein. The Servicer’s duties with respect to all
Receivables shall include collection and posting of all payments, responding to
inquiries of Obligors on the Receivables, investigating delinquencies, sending
payment coupons to Obligors, reporting tax information to Obligors, policing the
collateral securing the Receivables, accounting for collections with respect
thereto and performing the other duties specified herein. Subject to the
provisions of Section 2.02, the Servicer shall follow its customary standards,
policies and procedures and shall have full power and authority, acting alone,
to do any and all things in connection with such managing, servicing,
administration and collection that it may deem necessary or desirable.

Without limiting the generality of the foregoing, the Servicer is hereby
authorized and empowered by the Owner pursuant to this Section 2.01, to execute
and deliver any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Receivables and the related Financed Vehicles. The Servicer is
hereby authorized to commence in the name of the Owner or, to the extent
necessary, in its own name, a legal proceeding to enforce a Liquidating
Receivable as contemplated by Section 2.04, and to commence or participate in
any legal proceeding (including a bankruptcy proceeding) relating to or
involving a Receivable (including a Liquidating Receivable). If the Servicer
commences or participates in any such legal proceeding in its own name, the
Owner thereupon shall be deemed to have automatically assigned such Receivable
to the Servicer solely for purposes of commencing and participating in any such
proceeding as a party or claimant, and the Servicer is hereby authorized and
empowered by the Owner, to execute and deliver in the Servicer’s name any
notices, demands, claims, complaints, responses, affidavits or other documents
or instruments in connection with any such proceeding. If in any proceeding it
is held that the Servicer may not enforce a Receivable on the ground that it is
not a real party in interest or a holder entitled to enforce the Receivable, the
Owner shall, at the Servicer’s expense and written directions, take such
reasonable steps as the Servicer reasonably deems necessary to enforce the
Receivable, including bringing suit in the name of such Person. The Owner, upon
the written request of the Servicer, shall furnish the Servicer with any powers
of attorney and other documents and take any other steps which the Servicer may
reasonably deem necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties under this Agreement and the other Basic
Documents. Except to the extent required by the preceding three sentences, the
authority and rights granted to the Servicer in this Section 2.01 shall be
nonexclusive and shall not be construed to be in derogation of any equivalent
authority and rights of the Owner.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 2.02 Establishment of Accounts.

(a) (i) The Servicer, for the benefit of the Financial Parties, shall establish
and maintain in the name of the Indenture Trustee an Eligible Deposit Account
known as the Navistar Financial 2006-BOA Owner Trust Collection Account (the
“Collection Account”), bearing an additional designation clearly indicating that
the funds deposited therein are held for the benefit of the Financial Parties.

(ii) The Servicer, for the benefit of the Noteholders, shall establish and
maintain in the name of the Indenture Trustee an Eligible Deposit Account known
as the Navistar Financial 2006-BOA Owner Trust Note Distribution Account (the
“Note Distribution Account”), bearing an additional designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders.

(iii) Pursuant to the Trust Agreement, the Servicer, for the benefit of the
Certificateholders, shall establish and maintain in the name of the Owner
Trustee an Eligible Deposit Account known as the Navistar Financial 2006-BOA
Owner Trust Certificate Distribution Account (the “Certificate Distribution
Account”), bearing an additional designation clearly indicating that the funds
deposited therein are held for the benefit of the Certificateholders.

(b) (i) Each of the Designated Accounts shall be initially established with the
Indenture Trustee and shall be maintained with the Indenture Trustee so long as
(A) the short-term unsecured debt obligations of the Indenture Trustee have the
Required Deposit Rating or (B) each of the Designated Accounts are maintained in
the corporate trust department of the Indenture Trustee. All amounts held in
such accounts (including amounts, if any, which the Servicer is required to
remit daily to the Collection Account pursuant to Section 2.11) shall, to the
extent permitted by applicable laws, rules and regulations, be invested, at the
written direction of the Servicer, by such bank or trust company in Eligible
Investments; provided, that funds in the Collection Account in an amount not in
excess of 20% of the Aggregate Receivables Balance as of the preceding
Accounting Date may be invested in investments which have a rating from S&P of
“A-1” rather than “A-1+,” if such investments otherwise constitute Eligible
Investments. Such written direction shall constitute certification by the
Servicer that any such investment is authorized by this Section 2.02.
Investments in Eligible Investments shall be made in the name of the Indenture
Trustee or its nominee, and such investments shall not be sold or disposed of
prior to their maturity. Should the short-term unsecured debt obligations of the
Indenture Trustee (or any other bank or trust company with which the Designated
Accounts are maintained) no longer have the Required Deposit Rating, then the
Servicer shall within 10 Business Days (or such longer period, not to exceed 30
calendar days, without consent of the Agent with respect thereto), with the
Indenture Trustee’s assistance as necessary, cause the Designated Accounts (A)
to be moved to a bank or trust company, the short-term unsecured debt
obligations of which shall have the Required Deposit Rating, or (B) to be moved
to the corporate trust department of the Indenture Trustee. Investment Earnings
on funds deposited in the Designated Accounts shall be deposited into the
Certificate Distribution Account for distribution to the Certificateholders,
except when the Indenture Trustee is acting as successor Servicer in

 

- 3 -



--------------------------------------------------------------------------------

which case such Investment Earnings shall be payable to the Indenture Trustee as
successor Servicer. The Indenture Trustee or the other Person holding the
Designated Accounts as provided in this Section 2.02(b)(i) shall be the
“Securities Intermediary.” If the Securities Intermediary shall be a Person
other than the Indenture Trustee, the Servicer shall obtain the express
agreement of such Person to the obligations of the Securities Intermediary set
forth in this Section 2.02.

(ii) With respect to the Designated Account Property, the Securities
Intermediary agrees, by its acceptance hereof, that:

(A) The Designated Accounts are accounts to which Financial Assets will be
credited.

(B) All securities or other property underlying any Financial Assets credited to
the Designated Accounts shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any Financial Asset credited to any of the Designated
Accounts be registered in the name of the Issuer, the Servicer or the Seller,
payable to the order of the Issuer, the Servicer or the Seller or specially
endorsed to the Issuer, the Servicer or the Seller except to the extent the
foregoing have been specially indorsed to the Securities Intermediary or in
blank.

(C) All property delivered to the Securities Intermediary pursuant to this
Agreement will be promptly credited to the appropriate Designated Account.

(D) Each item of property (whether investment property, Financial Asset,
security, instrument or cash) credited to a Designated Account shall be treated
as a “financial asset” within the meaning of Section 8-102(a)(9) of the New York
UCC.

(E) If at any time the Securities Intermediary shall receive any order from the
Indenture Trustee directing transfer or redemption of any Financial Asset
relating to the Designated Accounts, the Securities Intermediary shall comply
with such entitlement order without further consent by the Issuer, the Servicer,
the Seller or any other Person.

(F) The Designated Accounts shall be governed by the laws of the State of New
York, regardless of any provision in any other agreement. For purposes of the
UCC, New York shall be deemed to be the Securities Intermediary’s jurisdiction
and the Designated Accounts (as well as the Securities Entitlements related
thereto) shall be governed by the laws of the State of New York.

(G) The Securities Intermediary has not entered into, and until the termination
of this Agreement will not enter into, any agreement with any

 

- 4 -



--------------------------------------------------------------------------------

other person relating to the Designated Accounts and/or any Financial Assets
credited thereto pursuant to which it has agreed to comply with entitlement
orders (as defined in Section 8-102(a)(8) of the New York UCC) of such other
person and the Securities Intermediary has not entered into, and until the
termination of this Agreement will not enter into, any agreement with the
Issuer, the Seller, the Servicer, the Indenture Trustee or the Swap Counterparty
purporting to limit or condition the obligation of the Securities Intermediary
to comply with entitlement orders as set forth in Section 2.02(b)(ii)(E).

(H) Except for the claims and interest of the Indenture Trustee and of the
Issuer in the Designated Accounts, the Securities Intermediary knows of no claim
to, or interest in, the Designated Accounts or in any Financial Asset credited
thereto. If any other person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Designated Accounts or in any Financial Asset
carried therein, the Securities Intermediary will promptly notify the Indenture
Trustee, the Servicer, the Swap Counterparty and the Issuer thereof.

(I) The Securities Intermediary will promptly send copies of all statements,
confirmations and other correspondence concerning the Designated Accounts and/or
any Designated Account Property simultaneously to each of the Servicer and the
Indenture Trustee at the addresses set forth in Appendix B to the Pooling
Agreement.

(iii) The Servicer shall have the power, revocable by the Indenture Trustee (or
by the Issuer with the consent of the Indenture Trustee) to instruct the
Indenture Trustee to make withdrawals and payments from the Designated Accounts
for the purpose of permitting the Servicer or the Issuer to carry out its
respective duties hereunder or permitting the Indenture Trustee to carry out its
duties under the Indenture.

(iv) The Indenture Trustee shall possess all right, title and interest in and to
all funds on deposit from time to time in the Designated Accounts and in all
proceeds thereof (except Investment Earnings). Except as otherwise provided
herein or in the Indenture, the Designated Accounts shall be under the sole
dominion and control of the Indenture Trustee for the benefit of the
Securityholders.

(v) The Servicer shall not direct the Indenture Trustee to make any investment
of any funds or to sell any investment held in any of the Designated Accounts
unless the security interest granted and perfected in such account shall
continue to be perfected in such investment or the proceeds of such sale, in
either case without any further action by any Person, and, in connection with
any direction to the Indenture Trustee to make any such investment or sale, if
requested by the Indenture Trustee, the Servicer shall deliver to the Indenture
Trustee an Opinion of Counsel, acceptable to the Indenture Trustee, to such
effect.

(c) Pursuant to the Trust Agreement, the Issuer shall possess all right, title
and interest in and to all funds on deposit from time to time in the Certificate
Distribution Account and in all proceeds thereof. Except as otherwise provided
herein or in the Trust Agreement, the

 

- 5 -



--------------------------------------------------------------------------------

Certificate Distribution Account shall be under the sole dominion and control of
the Issuer for the benefit of the Certificateholders. If, at any time, the
Certificate Distribution Account ceases to be an Eligible Deposit Account, the
Servicer shall within 10 Business Days (or such longer period, not to exceed 30
calendar days, as to which the Agent may consent) establish a new Certificate
Distribution Account as an Eligible Deposit Account and shall cause the Issuer
to transfer any cash and/or any investments in the old Certificate Distribution
Account to such new Certificate Distribution Account.

(d) The Indenture Trustee, the Issuer, the Securities Intermediary and each
other Eligible Deposit Institution with whom a Designated Account or the
Certificate Distribution Account is maintained waives any right of set-off,
counterclaim, security interest or bankers’ lien to which it might otherwise be
entitled.

SECTION 2.03 Collection of Receivables Payments. The Servicer shall make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same shall become due, and shall
follow such collection practices, policies and procedures as it follows with
respect to comparable medium and heavy duty truck, truck chassis, bus and
trailer receivables that it services for itself or others. Except as provided in
Section 2.07(c), the Servicer is hereby authorized to grant extensions, rebates
or adjustments on a Receivable without the prior consent of the Owner of such
Receivable and to rewrite, in the ordinary course of its business, a Receivable
to reflect the Full Prepayment of a Receivable with respect to any related
Financed Vehicle without the prior consent of the Owner of such Receivable. The
Servicer is authorized in its discretion to waive any prepayment charge, late
payment charge or any other fees that may be collected in the ordinary course of
servicing such Receivable. Subject to Section 2.13 of this Agreement, the
Servicer shall allocate payments on Receivables between principal and interest
in accordance with the customary servicing procedures it follows with respect to
all comparable medium and heavy duty truck, truck chassis, bus and trailer
receivables that it services for itself or others.

SECTION 2.04 Realization Upon Liquidating Receivables.

(a) The Servicer shall use commercially reasonable efforts, consistent with its
customary servicing procedures, to repossess or otherwise comparably convert the
ownership or otherwise take possession of each Financed Vehicle that it has
reasonably determined should be repossessed or otherwise converted following a
default under the Receivable secured by or relating to each such Financed
Vehicle. The Servicer is authorized to follow such practices, policies and
procedures as it shall deem necessary or advisable and as shall be customary and
usual in its servicing of medium and heavy duty truck, truck chassis, bus and
trailer receivables that it services for itself or others, which practices,
policies and procedures may include reasonable efforts to realize upon or obtain
benefits of any proceeds from any Dealer Liability, proceeds from any
International Purchase Obligations, proceeds from any Insurance Policies and
proceeds from any Guaranties, in each case with respect to the Receivables,
selling the related Financed Vehicle or Vehicles at public or private sale or
sales and other actions by the Servicer in order to realize upon any Receivable.
The foregoing is subject to the provision that, in any case in which the
Financed Vehicle shall have suffered damage, the Servicer shall not expend funds
in connection with any repair or towards the repossession of such Financed
Vehicle unless it shall determine in its discretion that such repair or
repossession shall increase the proceeds of

 

- 6 -



--------------------------------------------------------------------------------

liquidation of the related Receivable by an amount greater than or equal to the
amount of such expenses. The Servicer shall be entitled to receive Liquidation
Expenses with respect to each Liquidating Receivable at such time as the
Receivable becomes a Liquidating Receivable in accordance with Section 8.2(b)(i)
of the Indenture.

(b) The Servicer shall pay all costs, expenses and liabilities incurred by it in
connection with any action taken in respect of a Financed Vehicle; provided,
however, that it shall be entitled to reimbursement of such costs and expenses
to the extent they constitute Liquidation Expenses or expenses recoverable under
an applicable Insurance Policy.

SECTION 2.05 Maintenance of Insurance Policies. The Servicer shall, in
accordance with its customary servicing procedures, require that each Obligor
under a Retail Note shall have obtained physical damage insurance covering each
Financed Vehicle as of the execution of such Retail Note, unless the Servicer
has in accordance with its customary procedures permitted an Obligor to
self-insure the Financed Vehicle or Financed Vehicles securing such Retail Note.
The Servicer shall, in accordance with its customary servicing procedures,
monitor such physical damage insurance with respect to each Financed Vehicle
that secures or is related to each Receivable.

SECTION 2.06 Maintenance of Security Interests in Vehicles. The Servicer shall,
in accordance with its customary servicing procedures and at its own expense,
take such steps as are necessary to maintain perfection of the first priority
security interest of the Seller created by a Retail Note in the related Financed
Vehicle or Financed Vehicles. The Owner of each Receivable hereby authorizes the
Servicer to re-perfect such security interests as necessary because of the
relocation of a Financed Vehicle or for any other reason.

SECTION 2.07 Covenants of the Servicer. The Servicer hereby makes the following
covenants on which the Issuer is relying in acquiring the Receivables under the
Pooling Agreement and issuing the Securities under the Further Transfer and
Servicing Agreements:

(a) except as contemplated by the other Basic Documents, the Servicer shall not
release any Financed Vehicle from the security or ownership interest securing
the related Receivable;

(b) the Servicer shall do nothing to impair the rights of NFRRC, the Issuer, the
Securityholders or the Indenture Trustee in and to such Receivables;

(c) the Servicer shall not amend or otherwise modify any Receivable such that
the Starting Receivable Balance, the Annual Percentage Rate or the total number
of Scheduled Payments is altered or such that the final scheduled payment on
such Receivable will be due any later than April 30, 2013; and

(d) other than solely for the purpose of collecting or enforcing the Receivables
for the benefit of the Owner, (i) the Servicer shall not at any time have or in
any way attempt to assert any interest in any Receivables or Related Assets or
records related to the Collateral and (ii) the entire legal and equitable
interest of the Owner of a Receivable in such Receivable and the Related Assets
shall at all times be vested in such Owner.

 

- 7 -



--------------------------------------------------------------------------------

SECTION 2.08 Purchase of Receivables Upon Breach of Covenant.

(a) Upon discovery by the Servicer or a Responsible Officer of any of the
Interested Parties of a breach of any of the covenants set forth in Sections
2.06 and 2.07 with respect to any Receivable, the party discovering such breach
shall give prompt written notice thereof to the others. As of the second
Accounting Date (or, at the Servicer’s election, the first Accounting Date)
following notice to or discovery by the Servicer of a breach of any covenant of
the Servicer that materially and adversely affects any Receivable, unless such
breach is cured in all material respects, the Servicer shall, with respect to
such Receivable (an “Administrative Receivable”) purchase such Administrative
Receivable from the Issuer at a price equal to the Administrative Purchase
Payment. The Servicer shall pay the Administrative Purchase Payment as described
in Section 2.10.

It is understood and agreed that the obligation of the Servicer to purchase any
Receivable with respect to which such a breach has occurred and is continuing
shall, if such obligation is fulfilled, constitute the sole remedy against the
Servicer for such breach available to any Interested Party for any such uncured
breach.

(b) Upon receipt of the Administrative Purchase Payment with respect to a
Receivable which is an Administrative Receivable, the Owner shall each assign,
without recourse, representation or warranty, to the Servicer (and shall take
such other actions as the Servicer may reasonably request in writing to perfect
or confirm such assignment) all of such Person’s right, title and interest in,
to and under (i) such Administrative Receivable and all monies due thereon and
(ii) all Related Assets with respect to such Administrative Receivable, such
assignment being an assignment outright and not for security. Upon the
assignment of such Administrative Receivable described in the preceding
sentence, the Servicer shall own such Administrative Receivable, and all such
Related Assets, free of any further obligations to such Person with respect
thereto.

SECTION 2.09 Servicing Fee. In consideration for its services hereunder and as
compensation for expenses paid as contemplated by Section 2.10, the Servicer
shall be entitled to receive on each Distribution Date a servicing fee (the
“Basic Servicing Fee”) for the related Monthly Period equal to one-twelfth of 1%
(the “Basic Servicing Fee Rate”) multiplied by the Aggregate Receivables Balance
as of the last day of the preceding Monthly Period. On each Distribution Date,
the Servicer will be paid the Basic Servicing Fee and any unpaid Basic Servicing
Fees from all prior Distribution Dates (collectively, the “Total Servicing Fee”)
pursuant to Section 8.2(c) of the Indenture to the extent of funds available
therefor. In addition, the Servicer will be entitled to receive any late fees,
prepayment charges or certain similar fees and charges collected during a
Monthly Period (the “Supplemental Servicing Fee”). The Servicer shall retain all
Supplemental Servicing Fees and shall not be obligated to deposit them into the
Collection Account.

SECTION 2.10 Servicer Expenses. The Servicer shall be required to pay all
expenses incurred by it in connection with its activities hereunder, including
fees and

 

- 8 -



--------------------------------------------------------------------------------

disbursements of the Issuer, any trustees and independent accountants, taxes
imposed on the Servicer and expenses incurred in connection with distributions
and reports and all other fees and expenses not expressly stated under this
Agreement to be for the account of the Interested Parties, but excluding
federal, state and local income taxes, if any, of the Issuer or any
Securityholder.

SECTION 2.11 Deposits to Collection Account. The Servicer shall remit to the
Indenture Trustee for deposit to the Collection Account all Collections it
receives during each Monthly Period within two Business Days after receipt
thereof. However, Collections received (i) during the period from the Initial
Cutoff Date to the Closing Date and (ii) during the period from the Subsequent
Cutoff Date to the Subsequent Transfer Date, shall be deposited to the
Collection Account within 48 hours after the Closing Date or the Subsequent
Transfer Date, as applicable. The Servicer shall remit to the Indenture Trustee
for deposit (in immediately available funds) in the Collection Account the
aggregate Administrative Purchase Payments with respect to Administrative
Receivables to be purchased as of the last day of any Monthly Period on the
Business Day immediately preceding the immediately succeeding Distribution Date.

SECTION 2.12 Collections. In the event that:

(a) NFC is the Servicer,

(b) a Servicer Default shall not have occurred and be continuing, and

(c) (i) the short-term unsecured debt of the Servicer is rated at least A-1 by
S&P and P-1 by Moody’s, or

(ii) a standby letter of credit has been issued by an Eligible Institution
which, as of each date during the period that the Servicer is making monthly
remittances of Collections, has an undrawn amount at least equal to 150% of all
Scheduled Payments due in respect of the Receivables for the latest Monthly
Period ended prior to the next succeeding Distribution Date (and the aggregate
amount of unremitted Collections does not at any time exceed 90% of the undrawn
amount of such letter of credit), (each, a “Monthly Remittance Condition”)

then, the Servicer shall not be required to deposit Collections into the
Collection Account until the Business Day preceding the Distribution Date
following the Monthly Period during which such Collections were received.
Pending deposit into the Collection Account, Collections may be employed by the
Servicer at its own risk and for its own benefit and will not be segregated from
its own funds.

SECTION 2.13 Application of Collections. For the purposes of this Agreement, all
Collections for the related Monthly Period with respect to each Receivable shall
be applied by the Servicer as follows:

(a) All payments by or on behalf of the Obligor or other collections on a
Receivable (including Warranty Payments and Administrative Purchase Payments but
excluding Supplemental Servicing Fees and Investment Earnings) shall be applied
(i) first to reduce

 

- 9 -



--------------------------------------------------------------------------------

Outstanding Monthly Advances, if any, with respect to such Receivable, (ii)
second, to the Scheduled Payment on such Receivable for such Monthly Period, and
(iii) third, the remainder shall constitute, with respect to such Receivable, a
Full Prepayment or Partial Prepayment; and

(b) A Partial Prepayment made on a Receivable, if such a Receivable is a Retail
Note, is applied to reduce the final Scheduled Payment and will thereafter, to
the extent the Partial Prepayment exceeds the final Scheduled Payment, reduce
Scheduled Payments in reverse chronological order beginning with the penultimate
Scheduled Payment. The Rebate related to such Partial Prepayment will reduce the
final Scheduled Payment and will thereafter, to the extent the Rebate exceeds
the final Scheduled Payment, reduce Scheduled Payments in reverse chronological
order beginning with the penultimate Scheduled Payment.

SECTION 2.14 Monthly Advances. Subject to the following sentence, as of each
Accounting Date, if the payments received by the Servicer during the related
Monthly Period by or on behalf of the Obligor on a Receivable (other than an
Administrative Receivable, a Warranty Receivable or a Liquidating Receivable)
after application of such payments under Section 2.13(a) shall be less than the
Scheduled Payment on such Receivable for such Monthly Period, whether as a
result of any extension granted to the Obligor or otherwise, then the Servicer
shall advance any such shortfall (such amount, a “Monthly Advance”). The
Servicer shall be obligated to make a Monthly Advance in respect of a Receivable
only to the extent that the Servicer, in its sole discretion, shall determine
that such advance shall be recoverable (in accordance with the two immediately
following sentences) from subsequent collections or recoveries on such
Receivable. Subject to Section 8.2 of the Indenture, the Servicer shall be
reimbursed for unreimbursed Outstanding Monthly Advances with respect to a
Receivable from the following sources with respect to such Receivable, in each
case as set forth in this Agreement; (i) subsequent payments by or on behalf of
the Obligor, (ii) Liquidation Proceeds, (iii) the Administrative Purchase
Payment and (iv) the Warranty Payment. At such time as the Servicer shall
determine that Outstanding Monthly Advances with respect to any Receivable shall
not be recoverable from payments with respect to such Receivable, the Servicer
shall be reimbursed from any Collections made on other Receivables.

SECTION 2.15 Additional Deposits. The Servicer shall deposit in the Collection
Account the aggregate Monthly Advances pursuant to Section 2.14. The Servicer
and the Warranty Purchaser shall deposit in the Collection Account the aggregate
Administrative Purchase Payments and Warranty Payments with respect to
Administrative Receivables and Warranty Receivables, respectively. All such
deposits with respect to a Monthly Period shall be made in immediately available
funds on the Transfer Date with respect to the Distribution Date related to such
Monthly Period.

SECTION 2.16 Net Deposits. At any time that (i) NFC shall be the Servicer and
(ii) the Servicer shall be permitted by Section 2.12 of this Agreement to remit
collections on a basis other than a daily basis, the Servicer, the Seller, the
Issuer, and each Trustee may make any remittances pursuant to this Article II of
this Agreement or Article VIII of the Indenture net of amounts to be distributed
by the applicable recipient to such remitting party. Nonetheless, each such
party shall account for all of the above described remittances and distributions
as if the amounts were deposited and/or transferred separately.

 

- 10 -



--------------------------------------------------------------------------------

SECTION 2.17 Servicer’s Certificate.

(a) Not later than 10:00 a.m. (Chicago, Illinois time) on each Determination
Date, the Servicer shall deliver to each Trustee, the Swap Counterparty and the
Agent a Servicer’s Certificate with respect to the immediately preceding Monthly
Period executed by the President or any Vice President of the Servicer
containing all information necessary to each such party for making the
calculations, withdrawals, deposits, transfers and distributions required by
Section 8.2 of the Indenture, and all information required to be provided to the
Interested Parties under Section 8.8 of the Indenture. Receivables to be
purchased by the Servicer under Section 2.08 hereof, by NFC pursuant to Section
5.04 of the Purchase Agreement or by NFRRC under Section 2.06 of the Pooling
Agreement as of the last day of any Monthly Period shall be identified by
Receivable number with respect to Retail Notes(in each case, as set forth in the
Composite Schedule of Receivables). With respect to any Receivables for which
the Seller is the Owner, the Servicer shall deliver to the Seller such
accountings relating to such Receivables and the actions of the Servicer with
respect thereto as the Seller may reasonably request.

(b) On or before each Determination Date, with respect to the preceding Monthly
Period and the related Distribution Date, the Servicer shall calculate the
Collected Amount, the Total Servicing Fee, the Class A Noteholders’ Interest
Distributable Amount, the Class B Noteholders’ Interest Distributable Amount,
the Class C Noteholders’ Interest Distributable Amount, the net amount, if any,
payable by or to the Trust under the Interest Rate Swap (including the amount of
any termination payments and the amount of any payments that are not termination
payments), the Principal Distribution Amount and all other amounts required to
determine the amounts to be deposited in or paid from each of the Collection
Account, the Note Distribution Account and the Certificate Distribution Account
on the next succeeding Distribution Date (or, in the case of payments due under
the Interest Rate Swap, if any, on the Business Day preceding the Distribution
Date) and supply such information to the Issuer and the Indenture Trustee.

(c) On the Closing Date (with respect to the remainder of calendar year 2006)
and thereafter, within 15 days prior to the end of each calendar year while this
Agreement remains in effect (with respect to the next succeeding calendar year),
the Servicer shall deliver to either the Indenture Trustee or the Owner Trustee,
following receipt of a written request, an Officers’ Certificate specifying the
days on which banking institutions in Chicago, Illinois are authorized or
obligated by law or executive order to be closed.

ARTICLE III

STATEMENTS AND REPORTS

SECTION 3.01 Annual Statement as to Compliance; Notice of Servicer Default; Tax
Reports.

(a) The Servicer shall deliver to the Issuer, the Indenture Trustee and the Swap
Counterparty, on or before February 1 of each year, beginning February 1, 2007,
an officer’s certificate signed by the Chairman of the Board, Vice Chairman of
the Board, the President or any Vice President of the Servicer, dated as of the
immediately preceding October 31, stating that (i) a review of the activities of
the Servicer during the Servicer’s immediately

 

- 11 -



--------------------------------------------------------------------------------

preceding fiscal year (or, with respect to the first such certificate, such
period as shall have elapsed from the Closing Date to the last day of the
Servicer’s immediately preceding fiscal year) and of its performance under this
Agreement has been made under such officer’s supervision, and (ii) to such
officer’s knowledge, based on such review, the Servicer has fulfilled all its
obligations under this Agreement throughout such period, or, if there has been a
default in the fulfillment of any such obligation, specifying each such default
known to such officer and the nature and status thereof. A copy of such
certificate may be obtained by any Noteholder or Certificateholder by a request
in writing to the Indenture Trustee or Issuer, respectively, addressed to the
Corporate Trust Office of the Indenture Trustee or the Owner Trustee,
respectively.

(b) The Servicer shall deliver to the Issuer, each Trustee, and the Agent,
promptly after having obtained knowledge thereof, but in no event later than
five Business Days thereafter, written notice in an Officer’s Certificate of any
event which with the giving of notice or lapse of time, or both, would become a
Servicer Default under Section 7.01.

(c) The Servicer shall prepare and deliver to the Issuer and the Indenture
Trustee the annual report described in Section 8.8(b) of the Indenture.

SECTION 3.02 Annual Accountants’ Report.

(a) The Servicer shall cause a firm of independent accountants, who may also
render other services to the Servicer or NFRRC, to deliver to the Issuer, the
Swap Counterparty, each Trustee and the Agent, on or before February 1 of each
year, beginning with February 1, 2007 with respect to the Servicer’s immediately
preceding fiscal year, (or, with respect to the first such report, such period
as shall have elapsed from the Closing Date to the last day of the Servicer’s
immediately preceding fiscal year), a report (the “Accountants’ Report”)
addressed to the board of directors of the Servicer, the Issuer, and to each
Trustee to the effect that such firm has audited the financial statements of the
Servicer and issued its report thereon and that such audit (i) was made in
accordance with generally accepted auditing standards and (ii) included tests
relating to Receivables serviced for others in accordance with the requirements
of the Minimum Servicing Standards set forth in Appendix A hereto.

(b) The Accountants’ Report shall also indicate that the firm is independent of
NFRRC and the Servicer within the meaning of the Code of Professional Ethics of
the American Institute of Certified Public Accountants.

(c) A copy of the Accountant’s Report may be obtained by any Noteholder or
Certificateholder by a request in writing to the Indenture Trustee or the
Issuer, addressed to the Corporate Trust Office of the Indenture Trustee or the
Owner Trustee, respectively.

SECTION 3.03 Access to Certain Documentation and Information Regarding
Receivables. The Servicer shall provide to the Issuer, each Trustee, the Agent
and Securityholders reasonable access to the Servicer’s records regarding the
Receivables owned by the Issuer. The Servicer shall provide such access to any
Securityholder only in such cases where a Securityholder is required by
applicable statutes or regulations to review such documentation. In each case,
such access shall be afforded without charge but only upon

 

- 12 -



--------------------------------------------------------------------------------

reasonable request and during normal business hours at offices of the Servicer
designated by the Servicer. Nothing in this Section 3.03 shall derogate from the
obligation of the Servicer to observe any applicable law prohibiting disclosure
of information regarding Obligors, and the failure of the Servicer to provide
access as provided in this Section 3.03 as a result of such obligation shall not
constitute a breach of this Section 3.03.

SECTION 3.04 Maintenance of Composite Schedule of Receivables. The Servicer
shall maintain at all times a composite schedule (the “Composite Schedule of
Receivables”) which shall list separately all Retail Notes which are owned by
the Issuer. The Composite Schedule of Receivables shall be updated to reflect
all purchases of Receivables during the Funding Period by the Issuer and all
sales of Receivables as a result of a Receivable becoming a Warranty Receivable
or an Administrative Receivable. The Servicer shall deliver to the Owner
Trustee, the Indenture Trustee and the Agent an updated Composite Schedule of
Receivables on or before each Purchase Date and each Distribution Date.

SECTION 3.05 Amendments to Composite Schedule of Receivables. If the Servicer,
during a Monthly Period, assigns to a Receivable an account number that differs
from the account number previously identifying such Receivable on the Composite
Schedule of Receivables, the Servicer shall amend the Composite Schedule of
Receivables to report the newly assigned account number. Each Composite Schedule
of Receivables delivered on a Distribution Date pursuant to Section 3.04 shall
list all new account numbers assigned to Receivables during such Monthly Period
and shall show by cross reference the prior account numbers identifying such
Receivables on the previously distributed Composite Schedule of Receivables.

SECTION 3.06 Maintenance of Systems and Receivables List.

(a) The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and extensions of any scheduled payments made not
less than 45 days prior thereto, and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the amounts from time to
time deposited in the Collection Account with respect to such Receivable.

(b) The Servicer shall maintain its computer systems so that the Servicer’s
master computer records (including any backup archives) that refer to any
Receivable shall indicate clearly that the Receivable is owned by the Issuer and
that such Receivable has been pledged by the Issuer to the Indenture Trustee.
Indication of the Issuer’s and the Indenture Trustee’s interest in a Receivable
shall be deleted from or modified on the Servicer’s computer systems when, and
only when, the Receivable shall have been paid in full, repurchased by Navistar
Financial, purchased by the Servicer or become a Liquidating Receivable.

(c) If at any time the Servicer shall propose to sell, grant a security interest
in, or otherwise transfer any interest in truck, truck chassis, bus or trailer
receivables to any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee,
computer tapes, records or printouts (including any of those

 

- 13 -



--------------------------------------------------------------------------------

restored from backup archives) that, if they refer in any manner whatsoever to
any Receivable, indicate clearly that such Receivable has been sold and is owned
by the Issuer and has been pledged to the Indenture Trustee unless such
Receivable has been paid in full, repurchased by Navistar Financial or purchased
by the Servicer.

(d) The Servicer will furnish to the Issuer and the Indenture Trustee at any
time upon request a list of all Receivables then held as part of the Owner Trust
Estate, together with a reconciliation of such list to the Composite Schedule of
Receivables and to each of the Servicer’s Certificates furnished before such
request indicating removal of Receivables from the Owner Trust Estate. Upon
request, the Servicer shall furnish a copy of any such list to the Seller.

(e) The Servicer shall file such financing statements and cause to be executed
and filed such continuation and other statements, all in such manner and in such
places as may be required by law fully to preserve, maintain and protect the
interest of the Issuer under the Pooling Agreement in the Receivables and the
Indenture Trustee’s security interest in the Receivables. The Servicer shall
deliver (or cause to be delivered) to the Indenture Trustee file-stamped copies
of, or filing receipts for, any document filed as provided above, as soon as
available following such filing.

ARTICLE IV

THE CUSTODIAN

SECTION 4.01 Custody of Receivable Files. To assure uniform quality in servicing
the Receivables and to reduce administrative costs, the Owner of each Receivable
hereby appoints the Servicer, and the Servicer hereby accepts such appointment,
to act as agent of the Owner of each Receivable as custodian to maintain custody
of the following documents or instruments with respect to such Receivable (as to
each Receivable, the “Receivable File”), which will be hereby constructively
delivered to the Owner of the related Receivable and the Indenture Trustee:

(a) the fully executed original of the Retail Note;

(b) documents evidencing or related to any related Insurance Policy;

(c) where permitted by law, the original Certificate of Title (when received)
and otherwise such documents, if any, that NFC keeps on file in accordance with
its customary procedures indicating that the Financed Vehicle is owned by the
Obligor and subject to the interest of NFC as first lienholder or secured party;
and

(d) any and all other documents that NFC keeps on file in accordance with its
customary procedures relating to the individual Receivable, Obligor or Financed
Vehicle.

SECTION 4.02 Duties of Servicer as Custodian.

(a) The Servicer shall hold each Receivable File for the benefit of the Owner of
the related Receivable and maintain such accurate and complete accounts, records
and computer systems pertaining to each Receivable File as shall enable NFRRC,
the Issuer and the

 

- 14 -



--------------------------------------------------------------------------------

Indenture Trustee to comply with their respective obligations under the Purchase
Agreement and the Further Transfer and Servicing Agreements. Each Receivable
shall be identified as such on the books and records of the Servicer to the
extent the Servicer reasonably determines to be necessary to comply with the
terms and conditions of the Purchase Agreement and, if applicable, the Further
Transfer and Servicing Agreements. In performing its duties as custodian the
Servicer shall act with reasonable care, using that degree of skill and
attention that the Servicer exercises with respect to the receivable files
relating to comparable truck, truck chassis, bus and trailer receivables that
the Servicer services and holds for itself or others. The Servicer shall
conduct, or cause to be conducted, periodic physical inspections of the
Receivable Files held by it under this Agreement, and of the related accounts,
records and computer systems, in such manner as shall enable the Owner Trustee
and the Indenture Trustee to verify the accuracy of the Servicer’s inventory and
record keeping. The Servicer shall promptly report to each Owner any failure on
its part to hold the Receivable Files and maintain its accounts, records and
computer systems as herein provided and promptly take appropriate action to
remedy any such failure.

(b) The Servicer shall maintain each Receivable File at its principal office at
425 N. Martingale Road, Suite 1800, Schaumburg, Illinois, 60173, or at such
other office of the Servicer as shall from time to time be identified to the
Owners and the Indenture Trustee upon 60 days’ prior written notice. Subject
only to the Custodian’s security requirements applicable to its own employees
having access to similar records held by the Servicer and the limitations set
forth in Section 3.03 hereof and otherwise in the Basic Documents, the Servicer
shall permit the Owners, the Indenture Trustee or their duly authorized
representatives, attorneys or auditors to inspect the Receivable Files and the
related accounts, records and computer systems maintained by the Servicer
pursuant hereto at such times as such party may reasonably request.

(c) In general, the Servicer shall attend to all nondiscretionary details in
connection with maintaining custody of the Receivable Files. In addition, the
Servicer shall assist the Owner Trustee generally in the preparation of routine
reports to Securityholders, if any, or to regulatory bodies to the extent
necessitated by the Servicer’s custody of the Receivable Files.

SECTION 4.03 Custodian’s Indemnification. The Servicer as custodian shall
indemnify the Issuer, the Indenture Trustee and the Noteholders and each of
their officers, directors and agents for any and all liabilities, obligations,
losses, compensatory damages, payments, costs or expenses of any kind whatsoever
that may be imposed on, incurred by or asserted against the Issuer or the
Indenture Trustee, any Noteholder or any of their officers, directors and agents
as the result of any improper act or omission in any way relating to the
maintenance and custody by the Servicer as custodian of the Receivable Files;
provided, however, that the Servicer shall not be liable to the Issuer or the
Indenture Trustee for any portion of any such amount resulting from the willful
misfeasance, bad faith or negligence of such Person.

SECTION 4.04 Effective Period and Termination. The Servicer’s appointment as
custodian with respect to a Receivable File hereunder shall become effective as
of the related Purchase Date and shall continue in full force and effect until
terminated pursuant to this Section 4.04. If the Servicer shall resign as
Servicer in accordance with the provisions of this Agreement or if all of the
rights and obligations of any Servicer shall have been terminated under Article
VII

 

- 15 -



--------------------------------------------------------------------------------

the appointment of such Servicer as custodian shall be terminated. Upon (i) the
repurchase of a Warranty Receivable by NFC pursuant to the Purchase Agreement,
(ii) purchase of a Warranty Receivable by NFRRC pursuant to the Pooling
Agreement or (iii) purchase of an Administrative Receivable by the Servicer
pursuant to Section 2.08(a) of this Agreement, the Servicer shall deliver the
related Receivable File to or at the direction of the purchaser. Upon delivery
of such Receivable File, the Servicer’s obligations with respect to such
Receivable File shall terminate.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

OF THE SERVICER

SECTION 5.01 Representations and Warranties of the Servicer. The Servicer hereby
represents and warrants to NFRRC and the Issuer that as of each Purchase Date:

(a) Organization and Good Standing. The Servicer has been duly organized and is
validly existing as a corporation, and in good standing under the laws of the
State of Delaware, with power and authority to own its properties and to conduct
its business as such properties are presently owned and such business is
presently conducted, and had at all relevant times, and now has, power,
authority and legal right to service the Receivables as provided in this
Agreement.

(b) Due Qualification. The Servicer is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business (including the servicing of the Receivables as
required by this Agreement.

(c) Power and Authority. The Servicer has the power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and the
execution, delivery and performance by the Servicer of this Agreement has been
duly authorized by all necessary corporate action on the part of the Servicer.
Except as expressly contemplated in the Basic Documents, no consent or
authorization of, filing with, or other act by or in respect of, any
Governmental Authority or other Person is required in connection with the
execution, delivery, performance, validity or enforceability against the
Servicer of this Agreement.

(d) Binding Obligation. This Agreement each constitutes a legal, valid and
binding obligation of the Servicer enforceable against the Servicer in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights in general and by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

(e) No Violation. The execution and delivery of this Agreement by the Servicer
and its performance of its obligations hereunder and thereunder will not violate
any Requirement of Law or Contractual Obligation of the Servicer and will not
result in, or require, the creation or imposition of any Lien on any of its
property or assets pursuant to any such Requirement of Law or Contractual
Obligation other than as contemplated by the Basic Documents.

 

- 16 -



--------------------------------------------------------------------------------

(f) No Proceedings. There are no actions, proceedings or, to the Servicer’s
knowledge, investigations pending or, to the Servicer’s knowledge, threatened
before any Governmental Authority (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or the issuance of the Securities, or (iii)
seeking any determination or ruling that would reasonably be expected to have a
Material Adverse Effect with respect to the Servicer.

(g) No Consent. Except as expressly contemplated by the Basic Documents, no
consent or authorization of, filing with, or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
execution, delivery, performance, validity or enforceability by or against the
Servicer of this Agreement.

ARTICLE VI

THE SERVICER

SECTION 6.01 Merger or Consolidation of, or Assumption of the Obligations of,
the Servicer. Any Person (a) into which the Servicer may be merged or
consolidated, (b) resulting from any merger, conversion or consolidation to
which the Servicer shall be a party, (c) succeeding to the business of the
Servicer, or (d) more than 50% of the voting stock or other interest of which is
owned directly or indirectly by NIC and which is otherwise servicing NFC’s
receivables, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Servicer under this Agreement
shall be the successor to the Servicer under this Agreement without the
execution or filing of any paper or any further act on the part of any of the
parties to this Agreement, notwithstanding anything in this Agreement to the
contrary. The Servicer shall provide notice of any merger, consolidation or
succession pursuant to this Section 6.01 to the Agent, the Owner Trustee and the
Indenture Trustee.

SECTION 6.02 Limitation on Liability of Servicer and Others.

(a) Neither the Servicer nor any of the directors or officers or employees or
agents of the Servicer shall be under any liability to the Issuer or any
Noteholder, except as specifically provided in this Agreement, for any action
taken or for refraining from the taking of any action pursuant to this Agreement
or any other Further Transfer and Servicing Agreement or for errors in judgment;
provided, however, that this provision shall not protect the Servicer or any
such Person against any liability that would otherwise be imposed by reason of
willful misfeasance, bad faith or negligence (except errors in judgment) in the
performance of the Servicer’s duties or by reason of reckless disregard of
obligations and duties under the Further Transfer and Servicing Agreements. The
Servicer and any director, officer or employee or agent of the Servicer may rely
in good faith on the advice of counsel or on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising under this Agreement.

(b) Except as provided in this Agreement, the Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and

 

- 17 -



--------------------------------------------------------------------------------

duties of the parties to this Agreement and the interests of the Securityholders
under this Agreement and the Noteholders and (to the extent expressly provided
therein) the Certificateholders under the Indenture and the interests of the
Certificateholders under the Trust Agreement. In such event, the legal expenses
and costs for such action and any liability resulting therefrom shall be
expenses, costs and liabilities of the Issuer and the Servicer shall be entitled
to be reimbursed therefor.

SECTION 6.03 Delegation of Duties. So long as NFC acts as Servicer, the Servicer
may, at any time without notice or consent, delegate any duties under this
Agreement to any Person more than 50% of the voting stock or other interest of
which is owned, directly or indirectly, by NIC. The Servicer may at any time
perform specific duties as Servicer through subservicers who are in the business
of servicing medium and heavy duty truck, truck chassis, bus and trailer
receivables; provided, however, that no such delegation shall relieve the
Servicer of its responsibility with respect to such duties.

SECTION 6.04 Servicer not to Resign. Subject to the provisions of Section 7.02,
the Servicer shall not resign from the obligations and duties imposed on it by
this Agreement as Servicer except upon determination that the performance of its
duties under this Agreement is no longer permissible under applicable law. Any
such determination permitting the resignation of the Servicer shall be evidenced
by an Opinion of Counsel to such effect delivered to the Indenture Trustee. No
such resignation shall become effective until the Indenture Trustee or a
successor Servicer shall have assumed the responsibilities and obligations of
the Servicer in accordance with Section 7.02.

SECTION 6.05 Servicer Indemnification of the Indenture Trustee and the Owner
Trustee.

(a) The Servicer (other than the Indenture Trustee in its capacity as successor
Servicer pursuant to Section 7.03 hereof) shall be liable in accordance with
this Agreement only to the extent of the obligations in this Agreement
specifically undertaken by the Servicer. Such obligations shall include the
following:

(i) The Servicer (other than any successor Servicer who is not an affiliate of
the initial Servicer, including the Indenture Trustee in its capacity as
successor Servicer pursuant to Section 7.03 hereof it being understood that the
removed Servicer shall retain such liability) shall defend, indemnify and hold
harmless the Indenture Trustee, the Owner Trustee, the Issuer and the Interested
Parties from and against any and all costs, expenses, losses, damages, claims
and liabilities arising out of or resulting from the use, ownership or operation
by the Servicer or any Affiliate thereof of any Financed Vehicle;

(ii) The Servicer (other than any successor Servicer who is not an affiliate of
the initial Servicer, including the Indenture Trustee in its capacity as
successor Servicer pursuant to Section 7.03 hereof it being understood that the
removed Servicer shall retain such liability) shall indemnify, defend and hold
harmless the Issuer, the Owner Trustee and the Indenture Trustee from and
against any taxes that may at any time be asserted against any such Person with
respect to the transactions contemplated in this Agreement and the Pooling
Agreement, including any sales, gross receipts, general corporation, Illinois
corporate income,

 

- 18 -



--------------------------------------------------------------------------------

tangible personal property, privilege or license taxes (but not including any
taxes asserted with respect to, and as of the date of, the sale of the
Receivables to the Owner Trustee or the issuance and original sale of the
Securities, or asserted with respect to ownership of the Receivables, or federal
or other income taxes arising out of distributions on the Securities, or any
fees or other compensation payable to any such Person) and costs and expenses in
defending against the same;

(iii) The Servicer shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee and the Interested Parties from and against
any and all costs, expenses, losses, claims, damages, and liabilities to the
extent that such cost, expense, loss, claim, damage, or liability arose out of,
or was imposed upon such Person through the negligence, willful misfeasance or
bad faith of the Servicer in the performance of its duties under this Agreement
and any other Transfer and Servicing Agreements or by reason of reckless
disregard of its obligations and duties under any of the Transfer and Servicing
Agreements;

(iv) The Servicer (other than any successor Servicer who is not an affiliate of
the initial Servicer, including the Indenture Trustee in its capacity as
successor Servicer pursuant to Section 7.03 hereof it being understood that the
removed Servicer shall retain such liability) shall indemnify, defend and hold
harmless each Trustee and their respective agents, officers, directors and
servants, from and against all costs, expenses, losses, claims, damages and
liabilities arising out of or incurred in connection with (x) in the case of the
Owner Trustee, the Indenture Trustee’s performance of its duties under the Basic
Documents, (y) in the case of the Indenture Trustee, the Owner Trustee’s
performance of its duties under the Basic Documents or (z) the acceptance,
administration or performance by, or action or inaction of, the applicable
Trustee of the trusts and duties contained in this Agreement, the Basic
Documents, the Indenture (in the case of the Indenture Trustee), including the
administration of the Collateral, and the Trust Agreement (in the case of the
Owner Trustee), including the administration of the Owner Trust Estate, except
in each case to the extent that such cost, expense, loss, claim, damage or
liability: (A) is due to the willful misfeasance, bad faith or negligence
(except for errors in judgment) of the Person seeking to be indemnified, (B) to
the extent otherwise payable to the Indenture Trustee, arises from the Indenture
Trustee’s breach of any of its representations or warranties in Section 6.13 of
the Indenture or (C) to the extent otherwise payable to the Owner Trustee,
arises from the Owner Trustee’s breach of any of its representations or
warranties set forth in Section 6.6 of the Trust Agreement; and

(v) The Servicer (other than any successor Servicer who is not an affiliate of
the initial Servicer, including the Indenture Trustee in its capacity as
successor Servicer pursuant to Section 7.03 hereof it being understood that the
removed Servicer shall retain such liability) will indemnify the Owner Trustee
in accordance with the provisions specified in Section 6.9 of the Trust
Agreement.

(b) Indemnification under this Section 6.05 shall survive the resignation or
removal of the Owner Trustee or the Indenture Trustee or the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation. If the Servicer has made any indemnity payments pursuant to this
Section 6.05 and the recipient thereafter collects any of such amounts from
others, the recipient shall promptly repay such amounts collected to the
Servicer, without interest.

 

- 19 -



--------------------------------------------------------------------------------

SECTION 6.06 Backup Servicer. Within 60 days after the Closing Date, NFC, as
Servicer, will identify and retain a third-party backup Servicer who meets the
criteria specified for a successor Servicer as set forth in Section 7.03 and who
agrees to become a successor servicer if appointed by the Indenture Trustee
pursuant to Section 7.03 (the “Backup Servicer”). Unless and until a Servicer
Default occurs and the Backup Servicer is appointed as the successor Servicer,
the sole obligation of the Backup Servicer will be to perform systems data
mapping of NFC’s servicing computer systems. The costs and expenses associated
with the Backup Servicer performing such system data mapping shall be paid for
by the Servicer.

ARTICLE VII

DEFAULT

SECTION 7.01 Servicer Defaults. Each of the following shall constitute a
“Servicer Default”:

(a) any failure by the Servicer to deliver to the Indenture Trustee for deposit
in any of the Designated Accounts or to the Owner Trustee for deposit in the
Certificate Distribution Account any required payment or to direct the Indenture
Trustee to make any required distributions therefrom, in each case which failure
continues unremedied for five Business Days after the earlier of (i) written
notice is received by the Servicer from the applicable Trustee or (ii) after
discovery of such failure by an officer of the Servicer;

(b) any failure by the Servicer duly to observe or perform in any material
respect any other covenant or agreement of the Servicer set forth in this
Agreement or any other Basic Documents which failure materially and adversely
affects the rights of the Securityholders and which continues unremedied for 60
days after the giving of written notice of such failure (A) to the Servicer by
either Trustee or (B) to the Servicer and to either Trustee by the holders of
not less than 25% of the Outstanding Amount of the Controlling Class;

(c) any representation, warranty or certification made by the Servicer pursuant
to this Agreement or any other Basic Documents shall prove to have been
incorrect in any material respect when made, and if the consequences of such
representation, warranty or certification being incorrect shall be susceptible
of remedy in all material respects, such consequences shall not be remedied in
all material respects within 30 days after the Servicer first becomes aware or
is advised that such representation, warranty or certification was incorrect in
a material respect; and

(d) the occurrence of an Insolvency Event with respect to the Servicer.

SECTION 7.02 Consequences of a Servicer Default. If a Servicer Default shall
occur and be continuing, the Indenture Trustee or holders of Securities
evidencing not less than a majority of the Outstanding Amount of the Controlling
Class may, in addition to other rights and remedies available in a court of law
or equity to damages, injunctive relief and specific performance, terminate all
the rights and obligations of the Servicer hereunder and under all sub-servicing
agreements whereupon the Indenture Trustee will succeed to all the
responsibilities, duties and liabilities of the Servicer under this Agreement
and will be entitled to similar compensation arrangements. On or after the
receipt by the Servicer of such written notice, all

 

- 20 -



--------------------------------------------------------------------------------

authority and power of the Servicer under this Agreement, whether with respect
to the Receivables or otherwise, shall pass to and be vested in the Indenture
Trustee pursuant to and under this Section 7.02. Upon the receipt of such
notice, the Servicer’s appointment as custodian shall be terminated and, upon
instruction from the Indenture Trustee, the Servicer shall release any
Receivable File to the Indenture Trustee, or its respective agent or assignee,
as the case may be, at such place or places as the Indenture Trustee may
designate, as soon as practicable. The Servicer shall be deemed to have received
proper instructions with respect to the Receivable Files upon its receipt of
written instructions signed by an officer of the Indenture Trustee. The
Indenture Trustee is hereby authorized and empowered to execute and deliver, on
behalf of the Servicer, as attorney-in-fact or otherwise, any and all documents
and other instruments, and to do or accomplish all other acts or things
necessary or appropriate to effect the purposes of such notice of termination,
whether to complete the transfer and endorsement of the Receivables and related
documents, or otherwise. The predecessor Servicer agrees to cooperate with
either Trustee or the successor Servicer in effecting the termination of the
responsibilities and rights of the Servicer under this Agreement, including the
transfer to either Trustee for administration by it of all cash amounts that
shall at the time be held by the Servicer for deposit, or that shall have been
deposited by the Servicer in the Collection Account, the Note Distribution
Account or the Certificate Distribution Account or thereafter received that
shall at any time be held with respect to the Receivables by the Servicer.

SECTION 7.03 Indenture Trustee to Act; Appointment of Successor. On and after
the time the Servicer receives a notice of termination pursuant to Section 7.02,
the Indenture Trustee shall be the successor in all respects to the Servicer in
its capacity as servicer under this Agreement and the transactions set forth or
provided for in this Agreement, and shall be subject to all the
responsibilities, restrictions, duties and liabilities relating thereto placed
on the Servicer by the terms and provisions of this Agreement; provided,
however, that if the Backup Servicer satisfies the criteria for a successor
servicer specified below, the Indenture Trustee shall promptly appoint the
Backup Servicer as the successor Servicer; provided, further, that the
predecessor Servicer shall remain liable for, and the successor Servicer shall
have no liability for, any indemnification obligations of the Servicer arising
as a result of acts, omissions or occurrences during the period in which the
predecessor Servicer was the Servicer; and provided, further, that NFC shall
remain liable for all such indemnification obligations of the Servicer without
regard to whether it is still Servicer hereunder. As compensation therefor, the
Indenture Trustee or the Backup Servicer shall be entitled to such compensation
(whether payable out of the Collection Account or otherwise) as the Servicer
would have been entitled to under this Agreement if no such notice of
termination had been given including, but not limited to, the Total Servicing
Fee and Supplemental Servicing Fees and shall be entitled to Investment Earnings
as set forth in Section 2.02(b) hereof. Notwithstanding the above, if the
Indenture Trustee does not appoint the Backup Servicer as the successor servicer
then the Indenture Trustee may, if it shall be unwilling to so act, or shall, if
it is legally unable to so act, appoint, or petition a court of competent
jurisdiction to appoint, a successor (i) having a net worth of not less than
$100,000,000 or whose majority owner is, either directly or indirectly, a Person
having a net worth on a consolidated basis of not less than $100,000,000 and
(ii) whose regular business includes the servicing of receivables of the type
included in the Collateral, as the successor to the Servicer under this
Agreement in the assumption of all or any part of the responsibilities, duties
or liabilities of the Servicer under this Agreement. In connection with such
appointment and

 

- 21 -



--------------------------------------------------------------------------------

assumption, the Indenture Trustee may make such arrangements for the
compensation of such successor out of payments on Receivables as it and such
successor shall agree; provided, however, that no such compensation shall be in
excess of that permitted the Servicer under this Agreement. The Indenture
Trustee and such successor shall take such action, consistent with this
Agreement, as shall be necessary to effectuate any such succession.

SECTION 7.04 Notification to Securityholders. Upon any termination of, or
appointment of a successor to, the Servicer pursuant to this Article VII, the
Indenture Trustee shall give prompt written notice thereof to the Noteholders
and the Agent and the Owner Trustee shall give prompt written notice thereof to
the Certificateholders.

SECTION 7.05 Repayment of Advances. If a successor Servicer shall be appointed,
the predecessor Servicer shall be entitled to receive, to the extent of
available funds, reimbursement for Outstanding Monthly Advances pursuant to
Section 2.14 in the manner specified in Section 8.2 of the Indenture with
respect to all Monthly Advances made by such predecessor Servicer. The successor
Servicer shall not be entitled to reimbursement for Monthly Advances made by the
predecessor Servicer.

SECTION 7.06 Waiver of Past Defaults. The Indenture Trustee, at the direction of
the holders of not less than a majority of the Outstanding Amount of the
Controlling Class, may waive any default by the Servicer in the performance of
its obligations hereunder and its consequences, except a default in making any
required deposits to or payments from any of the Designated Accounts in
accordance with this Agreement. Upon any such waiver of a past default, such
default shall cease to exist, and any Servicer Default arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other default or impair any right
consequent thereon. The Servicer shall give written notice of each such waiver
to the Agent.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Amendment. This Agreement may be amended from time to time (subject
to any expressly applicable amendment provision of the Further Transfer and
Servicing Agreements) by a written amendment duly executed and delivered by the
parties hereto; provided, however, that this Agreement may not be amended unless
such amendment is in accordance with the provisions of Section 5.01 of the
Pooling Agreement as if such Section 5.01 were contained herein and were
applicable to this Agreement. Prior to the execution of any such amendment, the
Servicer shall furnish written notification of the substance of such amendment
to the Agent. Notwithstanding any other provision of this Agreement, if the
consent of the Swap Counterparty is required pursuant to the Swap Counterparty
Rights Agreement, any such purported amendment shall be null and void ab initio
unless the Swap Counterparty consents in writing to such amendment.

SECTION 8.02 Termination. The respective obligations and responsibilities of the
parties hereto pursuant to this Agreement shall terminate upon the earlier of:

(a) the maturity or other liquidation of the last Receivable and the disposition
of any amounts received upon liquidation of any such remaining Receivables or

 

- 22 -



--------------------------------------------------------------------------------

(b) the termination of the Pooling Agreement pursuant to Section 4.02 thereof.

SECTION 8.03 Notices. All notices, requests and demands to NFRRC, the Servicer,
either Trustee or the Agent under this Agreement shall be delivered as specified
in Appendix B to the Pooling Agreement.

SECTION 8.04 Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois, without
giving effect to any choice of law or conflict provision or rule (whether of the
State of Illinois or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Illinois.

SECTION 8.05 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 8.06 Assignment. Except to the extent permitted by Article VI or as
required by Article VII, the Servicer may not assign its rights or delegate its
obligations hereunder. The Servicer acknowledges that the Issuer shall assign
all of its rights, title and interest in this Agreement to the Indenture Trustee
on behalf of the Noteholders pursuant to the Indenture. The Servicer agrees that
the Indenture Trustee, to the extent provided in the Indenture, shall be
entitled to enforce the terms of this Agreement and the rights (including,
without limitation, the right to grant or withhold any consent or waiver) of
Issuer directly against the Servicer. Until the satisfaction and discharge of
all obligations of the Issuer, the Servicer further agrees that, in respect of
its obligations hereunder, it will act at the direction of and in accordance
with all requests and instructions from the Indenture Trustee given in
accordance with the Indenture. The Indenture Trustee shall have the rights of a
third-party beneficiary under this Agreement. The Servicer shall deliver copies
of all statements, reports, Opinions of Counsel, notices, requests, demands and
other documents to be delivered by the Servicer to Issuer pursuant to the terms
hereof to the Indenture Trustee.

SECTION 8.07 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto, and their respective successors and
permitted assigns. Except as otherwise provided in Section 6.03 or in this
Article VIII, no other Person shall have any right or obligation hereunder.

SECTION 8.08 Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument.

 

- 23 -



--------------------------------------------------------------------------------

SECTION 8.09 Headings and Cross-References. The various headings in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.

SECTION 8.10 No Petition Covenants. Notwithstanding any prior termination of
this Agreement, the Servicer shall not, prior to the date which is one year and
one day after payment in full of all obligations and the final distribution with
respect to the Securities to the Note Distribution Account or the Certificate
Distribution Account, as applicable, acquiesce, petition or otherwise invoke or
cause the Issuer or NFRRC to invoke or join any other Person in instituting the
process of any court or government authority for the purpose of commencing or
sustaining a case against the Issuer or NFRRC any bankruptcy, reorganization,
arrangement, insolvency, liquidation proceeding, or similar law of the United
States or any state of the United States.

SECTION 8.11 Limitation of Liability of the Trustees.

(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been acknowledged and accepted by The Bank of New York, not in its
individual capacity but solely as Indenture Trustee, and in no event shall The
Bank of New York have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed by Chase Bank USA, National Association not in its individual
capacity but solely in its capacity as Owner Trustee and in no event shall Chase
Bank USA, National Association in its individual capacity or, except as
expressly provided in the Trust Agreement, as Owner Trustee of the Issuer have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the Issuer. For all purposes of this Agreement, in
the performance of its duties or obligations hereunder, or in the performance of
any duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of Article
VI of the Trust Agreement.

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

 

- 24 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Servicing Agreement to
be duly executed by their respective officers duly authorized as of the day and
year first above written.

 

NAVISTAR FINANCIAL CORPORATION, as Servicer By:  

/s/ John Mulvaney

Name:   John Mulvaney Title:   Vice President and Controller
NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION By:  

/s/ John Mulvaney

Name:   John Mulvaney Title:   Vice President and Controller NAVISTAR FINANCIAL
2006-BOA OWNER TRUST By: Chase Bank USA, National Association, not in its
individual capacity, but solely as Owner Trustee By:  

/s/ Sarika M. Sheth

Name:   Sarika M. Sheth Title:   Assistant Vice President THE BANK OF NEW YORK,
not in its individual capacity, but solely as Indenture Trustee By:  

/s/ Amanda Froede

Name:   Amanda Froede Title:   Assistant Treasurer

 



--------------------------------------------------------------------------------

The Indenture Trustee, in its role as Securities Intermediary, hereby
acknowledges its undertaking as set forth in Section 2.02 By:  

/s/ Amanda Froede

Name:   Amanda Froede Title:   Assistant Treasurer



--------------------------------------------------------------------------------

APPENDIX A

MINIMUM SERVICING STANDARDS

 

I. CUSTODIAL BANK ACCOUNTS

 

  1. Reconciliations shall be prepared on a monthly basis for all custodial bank
accounts and related bank clearing accounts. These reconciliations shall:

 

  a) be mathematically accurate;

 

  b) be prepared within forty-five (45) calendar days after the cutoff date;

 

  c) be reviewed and approved by someone other than the person who prepared the
reconciliation; and

 

  d) document explanations for reconciling items. These reconciling items shall
be resolved within ninety (90) calendar days of their original identification.

 

  2. Each custodial account shall be maintained at a federally insured
depository institution in trust for the applicable investor.

 

II. RETAIL CONTRACT PAYMENTS

 

  1. Retail contract payments shall be deposited into the custodial bank
accounts and related bank clearing accounts within two business days of receipt.

 

  2. Retail contract payments made in accordance with the retail contract
documents shall be posted to the applicable retail contract records within two
business days of receipt.

 

  3. Retail contract payments shall be allocated to principal, interest,
insurance, taxes or other items, as applicable, in accordance with the
Servicer’s customary servicing procedures.

 

  4. Retail contract payments identified as loan payoffs shall be allocated in
accordance with the retail contract documents.

 

III. DISBURSEMENTS

 

  1. Amounts remitted to the collection accounts per the Servicer’s investor
reports shall agree with cancelled checks, or other form of payment, or
custodial bank statements.

 

  2. Unused checks shall be safeguarded so as to prevent unauthorized access.

 

IV. INVESTOR ACCOUNTING AND REPORTING

 

  1. Statements are sent on a monthly basis listing the total unpaid principal
balance, pool balance, and other amounts required to be reported by the
transaction documents.



--------------------------------------------------------------------------------

V. RETAIL INSTALLMENT CONTRACTS ACCOUNTING

 

  1. The servicing entity’s retail contract loan records shall agree with, or
reconcile to, the records of obligors with respect to the unpaid principal
balance on a monthly basis.

 

VI. DELINQUENCIES

 

  1. The servicing entity shall maintain and update records documenting
collection efforts for retail contracts during the period such loan is in
default.